Exhibit 10.1

 
September 30, 2010


Ira Boots
Berry Plastics Corporation
101 Oakley Street
Evansville, IN 47710


Dear Ira:


The purpose of this letter agreement (“Letter Agreement”) is to memorialize the
understandings we have reached regarding your retirement from employment with
Berry Plastics Corporation (the “Company”), your employment with the Company
through your retirement,  your engagement thereafter as a consultant to the
Company and other related matters. This Letter Agreement shall constitute an
amendment to the Employment Agreement between the Company and you (“Employee”),
dated as of September 15, 2006, as amended by the Amendment to Employment
Agreement, effective as of December 31, 2008 (the “Employment Agreement”).
Capitalized terms used in this Letter Agreement that are not otherwise defined
shall have the meanings ascribed to such terms in the Employment Agreement.
 
            1. Duties. Following the Company’s appointment of a new President
and Chief Executive Officer (the “New CEO”) and until a Termination of
Employment (including a Qualifying Retirement as defined below), Employee shall
have such title and duties as determined by the board of directors of the
Company, including, without limitation, transitioning to the New CEO the role
and responsibilities of President and Chief Executive Officer.
 
                2. Qualifying Retirement. Subject to the earlier termination of
Employee’s employment in accordance with the terms of the Employment Agreement,
effective December 31, 2010, Employee will retire and resign as an employee and
officer of the Company, its subsidiaries and affiliates (such resignation on
December 31, 2010, a “Qualifying Retirement”). Upon a Qualifying Retirement, the
Employment Agreement automatically will terminate; provided, however, that the
following sections of the Employment Agreement (and any defined terms used in
such sections) shall survive termination of the Employment Agreement and shall
remain in effect in accordance with their terms, as such terms may be amended by
this Letter Agreement:  Section 10(d) (regarding retiree medical benefits),
Section 11 (“Non-Disclosure of Confidential Information”), Section 12
(“Restrictive Covenants”), Section 13 (“Right to Inventions”), Section 14
(“Notices”), Section 16 (“Assignment; Successors; Benefits of Agreement”),
Section 17 (“Waiver of Breach”), Section 20 (“Governing Law”) and Section 21
(“Enforceability”). Consistent with the terms of the Employment Agreement, a
Qualifying Retirement shall be treated as a Voluntary Termination. A Qualifying
Retirement shall not occur in the event of a Termination of Employment prior to
December 31, 2010.
 
3. Accrued Benefits. Upon a Qualifying Retirement, Employee shall be entitled to
receive the following payments:
 
(a) the portion of any unpaid Base Salary, if any, which Employee had accrued as
of the date of the Qualifying Retirement;
 

 
 

--------------------------------------------------------------------------------

 

(b) the aggregate amount of any unpaid Reimbursable Expenses incurred prior to
the date of the Qualifying Retirement; and
 
(c) all accrued and unused vacation time as of the date of the Qualifying
Retirement.
 
                4. 2010 Bonus. Upon a Qualifying Retirement, Employee shall
remain eligible for a full bonus in respect of calendar year 2010 without
modification as a result of the Qualifying Retirement; provided, however, that
Employee understands that this bonus will be paid (if at all) at the discretion
of the board of directors of the Company, such discretion to be exercised with
respect to Employee in substantially the same manner as with respect to
employees of the Company at substantially the same level of employment as the
Employee.
 
                5. Company Car. Upon a Qualifying Retirement, the Company shall
permit Employee to retain his Company vehicle under the same executive company
vehicle program through the end of the existing vehicle lease, and upon
expiration of such lease, Employee shall return the vehicle to the Company or to
a third party designated by the Company.
 
                 6. Retirement Plan. Upon a Qualifying Retirement, the Employee
shall be entitled to the rights set forth in Section 10(d) of the Employment
Agreement and a Qualifying Retirement shall constitute a “retirement” as defined
in the Company’s Health and Welfare Plan for Early Retirees.
 
                 7. Stock Options. (a) The parties hereto jointly represent and
acknowledge that as of December 31, 2010, Employee owns (i) unvested options
(each a “Group Option) to purchase 5,460 shares of common stock, par value $0.01
per share (“Common Stock”), of Berry Plastics Group, Inc. (“Group”) (the Group
Options referred to in clause (i), the “Unvested Option Grant”) and (ii) vested
Group Options to purchase up to 30,963 shares of Common Stock at a per share
exercise price of $100.00 (the Group Options referred to in clause (ii), the
“Vested Option Grant”).
 
(b) In the event of a Qualifying Retirement, Employee will forfeit the Unvested
Option Grant on December 31, 2010 and any rights Employee has to vest in or
exercise all or part of the Unvested Option Grant shall terminate as of December
31, 2010.
 
(c) In the event of a Qualifying Retirement, the Vested Option Grant shall
remain exercisable by Employee until the termination of the Vested Option Grant
in accordance with the immediately following two sentences. Twenty percent (20%)
of the Vested Option Grant (i.e., vested Group Options with respect to 6,193
shares of Common Stock) automatically shall terminate on March 31, 2011, 2012,
2013, 2014 and 2015. Employee immediately shall forfeit 100% of the Vested
Option Grant upon a breach of Employee’s obligations under Section 10 or Section
11 of this Letter Agreement or upon a material breach of Employee’s obligations
under Section 9 of this Letter Agreement. Employee agrees that Employee will not
exercise any Group Options prior to January 1, 2011.
 
(d)  Following a Qualifying Retirement, upon Employee’s exercise of a vested
Group Option, Employee may satisfy payment of the applicable exercise price by
instructing Group to withhold a number of shares of Common Stock having a Fair
Market Value (as defined in the Berry Plastics Group, Inc. 2006 Equity Incentive
Plan and based on the Fair Market Value on the date the applicable Group Option
is exercised) equal to the product of (i) the per share exercise price of such
Group Option, multiplied by (ii) the number of shares of Common Stock in respect
of which such Group Option shall have been exercised.
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
 
                 8.Share Repurchase. Employee acknowledges and agrees that as of
the date of this Letter Agreement, Employee is the holder, or indirect holder or
beneficiary, of 119,395 shares of Common Stock, and that neither Employee nor
any member of Employee’s immediate family owns any other shares of Common Stock
(such shares of Common Stock, together with any shares of Common Stock acquired
upon Employee’s exercise of Group Options, “Covered Shares”). On September 30,
2010, Group shall purchase from Employee, and Employee shall sell to Group
23,879 Covered Shares at a price per share of $75. In the event of a Qualifying
Retirement, Group shall purchase from Employee, and Employee shall sell to Group
the remaining Covered Shares in four equal annual installments on December 31,
2011, 2012, 2013 and 2014 (or if such date is not a business day, the first
business day thereafter) (each such date, a “Repurchase Date”). Covered Shares
acquired upon exercise of a Group Option shall be apportioned as equally as
possible among the then remaining Repurchase Dates as of the applicable option
exercise date. Except as provided with respect to the September 30, 2010
purchase, the price per share of Common Stock to be paid pursuant to this
Section 8 shall be the Fair Value Per Share (as defined in the Amended and
Restated Stockholders Agreement, dated as of April 3, 2007, by and among Group,
and those stockholders of Group listed on Schedule A thereto (the “Stockholders
Agreement”)) as of the applicable Repurchase Date. Repurchases pursuant to this
Section 8 shall be made at the offices of Group or its designee. Delivery of
certificates or other instruments evidencing Common Stock duly endorsed for
transfer and free and clear of all liens, claims and other encumbrances (other
than encumbrances under the Shareholders Agreement) shall be made with respect
to those shares of Common Stock then subject to repurchase hereunder, against
payment of the purchase price therefor. Following a Qualifying Retirement, this
Section 8 shall supersede Section 6 of the Stockholders Agreement with respect
to the Covered Shares. The rights and obligations under this Section 8
automatically shall terminate in the event of an IPO (as defined in the
Stockholders Agreement). The rights and obligations under this Section 8 shall
be subject to Section 4 and Section 5 of the Stockholders Agreement, such that
if Employee sells any shares of Common Stock pursuant to Section 4 or Section 5
of the Stockholders Agreement, the number of shares of Common Stock that Group
is required to repurchase from Employee and Employee is required to sell to
Group pursuant to this Section 8 shall be reduced on a share for share basis,
with Group’s and the Employee’s obligations with respect to each then remaining
repurchase installment under this Section 8 reduced on an equal and
proportionate basis. Employee shall cease to have the right to require Group to
repurchase Covered Shares pursuant to this Section 8 upon a breach of Employee’s
obligations under Section 10 or Section 11 of this Letter Agreement or upon a
material breach of Employee’s obligations under Section 9 of this Letter
Agreement, it being understood that Group shall continue to have the right to
repurchase Covered Shares pursuant to this Section 8.  Any rights and
obligations of the Employee under this Section 8 shall, in the event of his
death before September 30, 2010 or any applicable Repurchase Date, transfer to
his executor, personal representative, or the person(s) to whom the Covered
Shares are transferred by will or the laws of descent and distribution.
 
                9. Consulting. In the event of a Qualifying Retirement, Employee
agrees to provide consulting services to the Company on the following terms:
 

 
-3-

--------------------------------------------------------------------------------

 

(a) Term. Employee’s retention as a consultant shall commence on January 1, 2011
and terminate on December 31, 2015 (such period, the “Consulting Period”),
unless earlier terminated in accordance with paragraph (g) below.
 
(b) Duties. During the Consulting Period, Employee will render to the Company
such services as the Chief Executive Officer of the Company may reasonably
request, which may, without limitation, include product development, customer
contacts and visits, management transition, labor relations, assistance on
financings, acquisition diligence and support, and general business matters.
Employee will perform such services as an independent contractor to, and not as
an employee or agent of, the Company. Employee will not have any authority to
bind the Company in any way.
 
(c) Time to be Devoted to Consulting Duties. During the Consulting Period,
Employee will perform consulting services at such times and in such manner as
are mutually agreed to by Employee and the Company; provided, however, that
Employee will not be required to devote to the fulfillment of Employee’s
consulting role more than three hundred (300) hours during any twelve (12) month
period, nor will Employee be required to spend more than 15 days during any
twelve (12) month period performing services at locations outside of the
Evansville, Indiana metropolitan area. Employee may agree, upon request by the
Company, to work in excess of three hundred (300) hours during any twelve (12)
month period ending prior to December 31, 2012; provided that any such
additional hours shall reduce Employee’s hourly commitment for the remainder of
the term on an hour for hour basis, with such reduction applied equally to the
three years remaining in the Consulting Term. Notwithstanding anything to the
contrary herein, the Company and the Employee mutually agree that it is not
anticipated that the Employee’s future services during the Consulting Period
will rise to a level that would cause the Qualifying Retirement to fail to
qualify as a “termination of employment” under Treas. Reg. § 1.409A-1(h)(1)(ii).
 
(d) Reimbursement; Compensation. Employee agrees not to incur any travel
expenses or other disbursements in connection with the performance of Employee’s
consulting duties in excess of $2,500 except with the advance approval of the
Chief Executive Officer of the Company. The Company will reimburse Employee for
any approved expenses or disbursements incurred by Employee upon presentation to
the Company of appropriate documentation. In addition, the Company shall pay to
Employee twenty (20) equal quarterly payments of One Hundred Twelve Thousand
Five Hundred Dollars ($112,500.00) (collectively, the “Consulting Fees”) on each
January 1, April 1, July 1 and October 1 during the Consulting Period. The
Company will also provide Employee with other perquisites consistent with
Employee’s consulting role. Employee acknowledges that Employee is solely
responsible for the payment of all Federal, state and local taxes that are
required by applicable laws or regulations to be paid with respect to the
Consulting Fees. In the event of a breach of Employee’s obligations under
Section 10 or Section 11 of this Letter Agreement or a material breach of
Employee’s obligations under this Section 9, Employee shall forfeit the right to
any then remaining Consulting Fees.
 
(e) Company Board; Group Board. Employee shall continue to serve on the board of
directors of the Company and/or the board of directors of Group until such time
as the Company may request him to resign from such service at which time
Employee shall resign from the board of directors of the Company and/or the
board of directors of Group, as applicable.
 

 
-4-

--------------------------------------------------------------------------------

 

(f)  Non-Disparagement.  Employee agrees that Employee will not make or cause to
be made any statements, verbally, electronically, in writing or in any other
form, that are derogatory or disparaging about the Company, its businesses,
affiliates, subsidiaries, officers, directors or employees. Company agrees to
use its reasonable efforts to cause its directors, its chief executive officer
and the chief executive officer’s direct reports not to make or cause to be made
any statements, verbally, electronically, in writing or in any other form, that
are derogatory or disparaging about the Employee.
 
(g)  Termination. The Consulting Period may be terminated by the Company at any
time and for any or no reason; provided, however, if the Company elects to
terminate the Consulting Period early, Employee shall continue to receive the
payments set forth in paragraph (d) of this Section 9, subject to the last
sentence of paragraph (d) of this Section 9.
 
                10. Restrictive Covenants. This Section 10 shall apply upon a
Qualifying Retirement and upon a Qualifying Retirement this Section 10 shall
supersede Section 12 of the Employment Agreement (it being understood that
Section 12 of the Employment Agreement shall remain in effect with respect to
any actions prior to a Qualifying Retirement):
 
(a) The Employee acknowledges and recognizes that during the Employment Period
he has been and will be privy to Confidential Information and further
acknowledges and recognizes that the Company would find it extremely difficult
to replace the Employee. Accordingly, in consideration of the premises contained
in this Letter Agreement and the Employment Agreement and the consideration
received by the Employee under the Employment Agreement and to be received by
the Employee under this Letter Agreement, without the prior written consent of
the Company, the Employee shall not, at any time prior to December 31, 2015 (i)
directly or indirectly engage in, represent in any way, or be connected with,
any Competing Business directly competing with the business of the Company or
any subsidiary or affiliate thereof within any state in which the Company or any
such subsidiary or affiliate transacts business, whether such engagement shall
be as an officer, director, owner, employee, partner, affiliate or other
participant in any Competing Business; (ii) assist others in engaging in any
Competing Business in the manner described in clause (i) above; (iii) induce or
solicit individuals who are, or were at any time in the preceding twelve months,
employees of the Company or any subsidiary or affiliate thereof to terminate
their employment with the Company or any such subsidiary or affiliate or to
engage in any Competing Business, or hire, or induce or solicit (or assist
others to hire or induce or solicit) the hiring of, individuals then employed,
or employed at any time in the preceding twelve months, by the Company or any
subsidiary thereof; or (iv) induce any entity or person with which the Company
or any subsidiary or any affiliate thereof has a business relationship to
terminate or alter such business relationship. Nothing in this Section 10(a)
shall prohibit the Employee from passively investing in the publicly traded
shares of a Competing Business with a maximum investment of no more than 5% of
outstanding shares. As used herein, “Competing Business” shall mean any business
involving the sale of products in any city or county in any state of the United
States if such business or the products sold by it are competitive at the time
of the Qualifying Retirement with (A) the business of the Company, (B) any of
the products manufactured, sold or distributed by the Company or (C) any
products or business being developed or conducted by the Company.
 
(b) The Employee understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company or any subsidiary or affiliate thereof, but he nevertheless believes
that he has received and will receive sufficient consideration and other
benefits as an employee and consultant of the Company and as otherwise provided
hereunder to justify clearly such restrictions which, in any event (given his
education, skills and ability), the Employee does not believe would prevent him
from earning a living.
 

 
-5-

--------------------------------------------------------------------------------

 

 
 
               11. Right to Inventions. With respect to inventions,
improvements, technical information and suggestions acquired or developed by
Employee during the Consulting Period, this Section 11 shall supersede Section
13 of the Employment Agreement (it being understood that Section 13 of the
Employment Agreement shall remain in effect with respect to any matters
preceding a Qualifying Retirement):  The Employee shall promptly disclose, grant
and assign to Company for its sole use and benefit any and all inventions,
improvements, technical information and suggestions reasonably relating to the
business of the Company or any subsidiary or affiliate thereof which (x) the
Employee develops or acquires during the Consulting Period (whether or not
during usual working hours) pursuant to a written project proposal reasonably
requested by the Company, other than any invention, improvement, technical
information or suggestion with respect to which Employee (i) demonstrates,
promptly following Company’s initial written project proposal, that Employee has
previously commenced material steps towards development or acquisition, and (ii)
Employee promptly declines in writing the related project proposal on the basis
described in clause (i)), or (y) that relate to any current or prior project of
the Company or any of its affiliates as of December 31, 2010 (collectively, the
“Company Inventions”), together with all patent applications, letters patent,
copyrights and reissues thereof that may at any time be granted for or upon the
Inventions, and in connection therewith:
 
(a) the Employee recognizes and agrees that the Company Inventions shall be the
sole property of the Company, and the Company shall be the sole owner of all
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or on the Company Inventions;
 
(b) the Employee hereby assigns to the Company any rights the Employee may have
or acquire to the Company Inventions;
 
(c) the Employee shall, at the expense of the company, promptly execute and
deliver such applications, assignments, descriptions and other instruments as
may be necessary or proper in the opinion of the Company to vest title to the
Company Inventions and any patent applications, patents, copyrights, reissues or
other proprietary rights related thereto in the Company and to enable it to
obtain and maintain the entire right and title thereto throughout the world;
 
(d) the Employee recognizes and agrees that the Company Inventions to the extent
copyrightable shall constitute works for hire under the copyright laws of the
United States;
 
(e) the Employee shall render to the Company, at its expense, all such
assistance as it may require in the prosecution of applications for said
patents, copyrights, reissues or other proprietary rights, in the prosecution or
defense of interferences which may be declared involving any said applications,
patents, copyrights or other proprietary rights and in any litigation in which
the Company may be involved relating to the Company Inventions; and
 
(f) except as otherwise specified in this Section 11(f), with respect to all
inventions, improvements, technical information and suggestions developed or
acquired by Employee other than Company Inventions (“Employee Inventions”),
(i) from and after January 1, 2011 through and until the date thirty (30) months
following the date on which the Consulting Period begins, Employee shall not
transfer any such Employee Inventions, other than to the Company, and (ii) from
and after the date thirty (30) months following the date on which the Consulting
Period begins, Employee agrees to first present any Employee Invention that may
compete with the business of the Company to the Company to develop and market
such Invention (“Right of First Refusal”). If the Company fails to agree, within
sixty (60) days after presentation of the Employee Invention, to develop and
market such Employee Invention, Employee is then permitted to present such
Employee Invention to any other entity, however, Employee can do so only on the
same or less favorable terms vis-à-vis Employee’s counterparty than those
previously declined by the Company with respect to such Employee Invention;
provided, further, that Company’s Right of First Refusal shall reapply any time
Employee revises the proposed terms regarding the sale, license or transfer of
any Employee Invention. Notwithstanding the foregoing, with respect to any
Employee Invention that is unrelated to the business of the Company or any
subsidiary or affiliate thereof, nothing in this Section 11 (I) prohibits the
Employee from developing, acquiring, marketing, or transferring, (II) requires
the Employee to disclose, grant, or assign to the Company, or (III) gives the
Company the Right of First Refusal, with respect to such Employee Invention.
 

 
-6-

--------------------------------------------------------------------------------

 

 
 
               12. Conditions. Employee’s rights and benefits pursuant to
Sections 4 through 9 of this Letter Agreement shall be subject to (a) the
occurrence of a Qualifying Retirement, (b) (i) Employee’s execution and delivery
to the Company of a release of claims in the form attached hereto as Exhibit A
(the “Release”) within twenty-one days of the Qualifying Retirement and (ii)
Employee’s non-revocation of the Release for seven days after execution and
delivery to the Company of the Release and (c) Employee’s compliance with his
obligations under Section 9, Section 10, and Section 11 of this Letter
Agreement.
 
               13. Outside Boards. Notwithstanding anything in this Letter
Agreement or any other agreement between Employee and the Company to the
contrary, following a Qualifying Retirement, Employee shall be permitted to
serve as an outside director on boards of companies that do not compete with the
Company, and Employee shall be permitted to provide consulting services to
businesses that do not compete with the Company.
 
               14. Governing Law. This Letter Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Indiana
without giving effect to principles of conflicts of laws.
 
               15. Enforceability. (a) In the event that any provision of this
Letter Agreement is determined to be partially or wholly invalid, illegal or
unenforceable in any jurisdiction, then such provision shall, as to such
jurisdiction, be modified or restricted to the extent necessary to make such
provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall, as to such jurisdiction, be
deemed to be excised from this Letter Agreement; provided, however, that the
binding effect and enforceability of the remaining provisions of this Letter
Agreement, to the extent the economic benefits conferred upon the parties by
virtue of this Letter Agreement remain substantially unimpaired, shall not be
affected or impaired in any manner, and any such invalidity, illegality or
unenforceability with respect to such provisions shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
(b) Employee expressly agrees and understands that the remedy at law for any
breach by Employee of Section 9(f), Section 10, or Section 11 of this Letter
Agreement will be inadequate and that damages flowing from any such breach are
not usually susceptible to being measured in monetary terms. Accordingly, it is
acknowledged that upon Employee’s violation or threatened violation of any
provision of Section 9(f), Section 10, or Section 11 of this Letter Agreement,
the Company shall be entitled to obtain from any court of competent jurisdiction
immediate injunctive relief and obtain a temporary order restraining any
threatened or further breach as well as an equitable accounting of all profits
or benefits arising out of such violation without the requirement of posting any
bond. Nothing in this Section 15(b) shall be deemed to limit the Company’s
remedies at law or in equity for any breach by Employee of any of the provisions
of Section 9(f), Section 10, or Section 11 of this Letter Agreement, which may
be pursued by or available to the Company.
 

 
-7-

--------------------------------------------------------------------------------

 

 
 
                 16. Assignment; Successors; Benefits of Agreement. This Letter
Agreement is personal in its nature and neither party hereto shall, without the
consent of the other, assign or transfer this Letter Agreement or any rights or
obligations hereunder. The provisions of this Letter Agreement shall be binding
upon and inure to the benefit of the respective heirs, beneficiaries, executors
and administrators and successors and permitted assigns of the parties hereto.
 
                17. Waiver of Breach. A waiver of any breach of any provision of
this Letter Agreement shall not constitute or operate as a waiver of any other
breach of such provision or of any other provision, and any failure to enforce
any provision hereof shall not operate as a waiver of such provision or of any
other provision.
 
                 18. Notices. All notices or other communications which are
required or permitted hereunder shall be in writing and shall be deemed to have
been given if (a) personally delivered or sent by telecopier, (b) sent by
nationally-recognized overnight courier or (c) sent by registered or certified
mail, postage prepaid, return receipt requested, addressed as follows:
 
if to the Employee, to the last known address on record at the Company.
 
If to the Company, to:
 
Berry Plastics Corporation
c/o General Counsel
101 Oakley Street
Evansville, IN 47710


or to such other address as the party to whom notice is to be given may have
furnished to each other party in writing in accordance herewith. Any such
communication shall be deemed to have been received (i) when delivered, if
personally delivered, sent by telecopier or sent by nationally-recognized,
overnight courier and (ii) on the third Business Day following the date on which
the piece of mail containing such communication is posted, if sent by mail. As
used herein, the term “Business Day” means a day that is not a Saturday, a
Sunday or a day on which banking institutions in the city to which the notice or
communication is to be sent are not required to be open.


[Signature page follows.]

 
-8-

--------------------------------------------------------------------------------

 

If the terms and conditions of this Letter Agreement are agreeable to you,
please indicate your acceptance by signing your name where indicated below.
 


 
Yours Sincerely,


BERRY PLASTICS CORPORATION
 
By: _________________________                                                              
 
Name:
_______________________                                                                
 
Title: ________________________                                                               
 


 
BERRY PLASTICS GROUP, INC.
 
By: _________________________                                                               
 
Name: _______________________                                                               
 
Title:
________________________                                                                
 


 


 
Agreed and Acknowledged:




______________________
Ira Boots

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


MUTUAL RELEASE
 
This Mutual Release (“Agreement”), dated [●], is entered into between Berry
Plastics Corporation (the “Company”), and Ira G. Boots (“Employee”).
 
               A. The Company and the Employee entered into a Letter Agreement,
dated as of September 30, 2010 (the “Letter Agreement”) in connection with the
termination of the Employee’s employment on [●], 2010.
 
               B. Without admitting fault or liability, the parties are desirous
to compromise and resolve and discharge all claims and disputes between them
that arose out of or are related in any way to the Employee’s employment by
Company (collectively, the “Disputes”).
 
In consideration of the premises and the mutual covenants, representations,
warranties and agreements contained herein and the rights and benefits to be
provided under the Letter Agreement, the sufficiency of which the Employee
hereby acknowledges, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:
 
1.           Company Release
 
(a)           In consideration of the promises set forth herein, Company, on
behalf of itself and its agents, employees, affiliated corporations,
partnerships or other entities owned or controlled by it, attorneys, and
representatives, based on events that have occurred on or before the date of
Employee’s signature on this Agreement, does hereby release and forever
discharge Employee, and his agents, employees, affiliated corporations,
partnerships or other entities, spouse, attorneys, and representatives (the
“Employee Releasees”), from any and all actions, causes of action, obligations,
costs, expenses, damages, losses, claims, liabilities, lawsuits, debts, and
demands (including attorneys’ fees and costs actually incurred), that the
Employee Releasees now have, or hereafter can, shall, or may have, whether known
or unknown, suspected or unsuspected, claimed or unclaimed, arising out of or
relating to the Disputes, or any thing or matter of whatsoever nature, from the
beginning of the world to the date hereof, it being the intention of the parties
that these releases be unconditional, general releases.  Company further agrees
and acknowledges that the release of the Disputes includes, but is not limited
to, any claim, loss or cause of action arising from or out of Employee’s
performance as a director, officer, employee or agent of the Company and all
claims under any applicable federal, state or local law or regulation, in each
case based on events that have occurred on or before the date of Employee’s
signature on this Agreement.  The Company also intends by this release to give
up any rights under the common law, including, but not limited to, any claim for
fraud, defamation, invasion of privacy, violation of any public policy or
statute, breach of any contract between the Company and Employee, and any remedy
for any such claim or breach, in each case based on events that have occurred on
or before the date of Employee’s signature on this Agreement.  Notwithstanding
anything to the contrary in this Section 1(a), nothing in this release shall
affect any claims arising out of Employee’s breach, violation or default, in
each case after the date of this Agreement, of any condition, restriction or
obligation under the Letter Agreement, the Employment Agreement (as defined in
the Letter Agreement), any option agreement between Employee and Berry Plastics
Group, Inc. (“Group”), any stockholders’ agreement in respect of the common
stock of Group, or any other written agreement between Employee or Employee’s
affiliates, on the one hand, and the Company or any of its affiliates, on the
other hand. Nothing in this Agreement waives the Company’s rights to claims
based on events that have not yet occurred.
 

 
 

--------------------------------------------------------------------------------

 

 
 
(b)           Company hereby represents and warrants that, as of the date of
this Agreement, the Company has not instituted a lawsuit or proceeding of any
kind asserting any claims that are released in Section 1(a) (the “Company
Released Claims”), and promises never to file a lawsuit asserting any of the
Company Released Claims.
 
(c)           Company hereby represents and warrants that it holds all right,
title to and interest in all the Company Released Claims, and that the Company
has not assigned or otherwise transferred any right, title or interest in any of
the Company Released Claims, and the Company hereby covenants that it will not
assign or otherwise transfer any right, title or interest in any of the Company
Released Claims, and agrees to forever indemnify and hold forever harmless the
Employee Releasees, including, but not limited to reasonable attorneys’ fees,
incurred as a result of any person or entity asserting any such Company Released
Claims against the Employee Releasees pursuant to any such assignment or
transfer.
 
2.           Employee Release
 
(a)           (i) In consideration for the rights and benefits set forth in the
Letter Agreement, Employee for and on behalf of himself and his successors,
heirs, administrators, executors, and assigns (individually and collectively,
the “Employee Releasors”), based on events that have occurred on or before the
date of Employee’s signature on this Agreement, knowingly and voluntarily agrees
not to sue and waives and releases forever whatever claims the Employee
Releasors may have against Company, Group, Apollo Management, L.P. and Graham
Partners, Inc. and each of their respective affiliates, subsidiaries, divisions,
shareholders, members, partners, predecessors, directors, employees, managers,
officers, agents, and attorneys, past and present and/or each of their
respective successors, assigns, heirs, executors, and administrators
(individually and collectively, the “Company Releasees”), from any and all
manner of action, claims, suits, rights and causes of action which Employee had,
may have had, or now has against the Company Releasees, for or by reason of any
matter, cause or thing whatsoever, including, but not limited to any claim
arising out of or attributable to the Disputes, Employee’s employment with the
Company, the termination of Employee’s employment with Company, including but
not limited to claims of breach of contract, wrongful termination, unjust
dismissal, impairment of economic opportunity, intentional infliction of
emotional harm or distress, defamation, libel or slander, or under any federal,
state or local law dealing with discrimination or harassment based on race,
color, sex, national origin, handicap, religion, disability or sexual
preference, or any thing or matter of whatsoever nature, from the beginning of
the world to the date hereof, it being the intention of the parties that the
releases be unconditional general releases.  This release of claims includes,
but is not limited to, all claims arising under Title VII of the Civil Rights
Act, the Americans with Disabilities Act, the Age Discrimination in Employment
Act (“ADEA”), the Civil Rights Act of 1991, Executive Order 11246, the Equal Pay
Act of 1962, Older Workers Benefit Protection Act, as amended, the Medical Leave
Act of 1993, as amended, the Indiana Civil Rights Act, I.C. 22-9-1-1, ET SEQ.,
the Indiana Age Discrimination In Employment Act, I.C. 22-9-2-1, ET SEQ, and the
Employment Discrimination Against Disabled Persons Act, I.C. 22-9-5-1, ET SEQ.,
state fair employment, human rights and/or civil rights laws, and all other
federal, state and local labor and anti-discrimination laws, the common law and
any other purported restriction on an employer’s right to terminate the
employment of employees. Notwithstanding anything to the contrary in this
Section 2(a)(i), nothing in this release shall affect any claims arising out of
the Company’s breach, violation or default, in each case after the date of this
Agreement, of any condition, restriction or obligation under the Letter
Agreement, the Employment Agreement (as defined in the Letter Agreement), any
option agreement between Employee and Group, any stockholders’ agreement in
respect of the common stock of Group, or any other written agreement between
Employee or Employee’s affiliates and the Company or any of its affiliates.
 

 
 
A - 2

--------------------------------------------------------------------------------

 

 
(ii)           Employee’s signature below constitutes his representation and
warranty that he has not suffered an on the job or occupational injury or
incurred any wage, overtime or leave claims, including without limitation, any
claims pursuant to the Fair Labor Standards Act and the Family and Medical Leave
Act, that could be asserted against any Company Releasees.
 
(iv)           Nothing in this Agreement waives Employee’s rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), or any
equivalent state law, or to claims based on events that have not yet occurred.
 
(b)           Employee hereby represents and warrants that, as of the date of
this Agreement, the Employee has not instituted a lawsuit or proceeding of any
kind asserting any claims that are released in Section 2(a)(i) (“Employee
Released Claims”) and promises never to file a lawsuit asserting any such
Employee Released Claims.
 
(c)           Employee hereby represents and warrants that it holds all right,
title to and interest in all the Employee  Released Claims, and that the
Employee has not assigned or otherwise transferred any right, title or interest
in any of the Employee  Released Claims, and the Employee hereby covenants that
it will not assign or otherwise transfer any right, title or interest in any of
the Employee  Released Claims, and agrees to forever indemnify and hold forever
harmless the Company Releasees from all Employee  Released Claims, including,
but not limited to reasonable attorneys’ fees, incurred as a result of any
person or entity asserting any such Employee  Released Claims against the
Company Releasees pursuant to any such assignment or transfer.
 
3.           Acknowledgements
 
(a)           Employee represents and acknowledges that he has been given a
reasonable period of at least twenty-one (21) days to consider the release of
ADEA claims pursuant to this Agreement; that Company has advised him in writing
to consult with an attorney prior to executing this Agreement; and that he will
receive valuable and good consideration to which he/she may not otherwise be
entitled in exchange for the execution of this Agreement.  Employee has been
informed by this Agreement of his/her right to rescind this Agreement as far as
it extends to potential claims under the ADEA within seven (7) days following
the execution of this Agreement by furnishing written notice to the Company,
which notice must be received within the specified period.  No benefits will be
provided pursuant to this Agreement if Employee rescinds this Agreement within
the seven (7) day rescission period.  Therefore, this Agreement will not become
effective until the eighth day following Employee’s submission of this properly
executed Agreement to the Company.
 

 
 
A - 3

--------------------------------------------------------------------------------

 

 
(b)           The parties acknowledge and agree that this Agreement may be
pleaded as a complete defense to, and may be used as a basis for an injunction
against, the bringing of any of the Company Released Claims or Employee Released
Claims, as applicable.  Company agrees that money damages would be an inadequate
remedy for any breach (or threatened breach) of this Agreement by the Company,
and the Company acknowledges and agrees that irreparable harm and injury will be
suffered by the Employee should the Company breach (or threaten to breach) any
of the provisions contained in this Agreement.  Employee agrees that money
damages would be an inadequate remedy for any breach (or threatened breach) of
this Agreement by the Employee, and the Employee acknowledges and agrees that
irreparable harm and injury will be suffered by the Company should the Employee
breach (or threaten to breach) any of the provisions contained in this
Agreement.  Company and Employee further agree that the provisions of this
Agreement may be enforced by any preliminary or permanent, mandatory or
prohibitory, injunction or other order or decree of a court of competent
jurisdiction.  The agreed remedies set forth above shall not be construed to
limit or derogate from any legal or equitable remedy authorized by any
applicable law.
 
(c)           EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT COMPENSATION AND BENEFITS
BEING PROVIDED TO EMPLOYEE PURSUANT TO THE LETTER AGREEMENT CONSTITUTE ADEQUATE
AND SUFFICIENT CONSIDERATION FOR THE FOREGOING RELEASE AND INDEMNITY
 
4.           Miscellaneous Terms
 
               (a) This Agreement is made and entered into in the State of
Indiana and shall in all respects be interpreted, enforced, and governed under
Indiana law.  The language of all parts of the Agreement shall be construed as a
whole, according to its fair meaning.
 
               (b) Employee represents and warrants that he has had the benefit
of legal representation in connection with this Agreement and has reviewed such
Agreement with counsel prior to execution.  Company represents and warrants that
it has had the benefit of legal representation in connection with this Agreement
and has reviewed such Agreement with counsel prior to execution.
 
               (c) In any action to enforce this Agreement, the prevailing party
shall be awarded all attorneys’ fees and costs of suit incurred in such action.
 
               (d) Should any provision of this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected thereby, and the illegal or invalid part,
term, or provision shall be deemed not to be part of this Agreement, and all
remaining provisions shall remain valid and enforceable.  This paragraph shall
not apply in the event a portion of the Agreement which is essential to the
overall intent of the Agreement (the complete release of the parties from
respective liability) is declared or determined to be illegal or invalid.  In
such a circumstance, the entire Agreement shall be void ab initio.
 

 
 
A - 4

--------------------------------------------------------------------------------

 

                  (e) This Agreement and the Letter Agreement set forth the
entire agreement between the parties and fully supersede any and all prior
agreements and understandings between the parties pertaining to the subject
matter of this Agreement.  The parties acknowledge and agree that neither of
them has made any promises or agreement pertaining to the subject matter of this
Agreement and the Letter Agreement other than as expressed in this Agreement and
the Letter Agreement.
 
                  (f) This Agreement may be executed in counterparts which
counterparts together shall have the same force and effect as a single original
executed by all of the parties.  Except as provided in subparagraph (c) above,
each of the parties shall bear their own attorneys’ fees and costs associated
with the matters addressed in this Agreement.
 
 
[Signature page follows.]

 
 
A - 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.
 


                                                                                                               
____________________________
Ira G. Boots
 
BERRY PLASTICS CORPORATION
 
By:
_________________________                                                                
 
Name:
_______________________                                                                
 
Title: ________________________                                                               
 

 
 
 

--------------------------------------------------------------------------------

 
